Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s arguments with regards to the amendment are persuasive (see page 7). The prior art does not teach or fairly suggest a method of producing olefins, the method comprising: splitting a feed stream comprising primarily isobutane and n-butane, collectively, to form a first stream comprising primarily isobutane and a second stream comprising primarily n-butane; contacting the first stream with a catalyst under reaction conditions sufficient to cause cracking of at least some of the isobutane in the first stream to form one or more of: ethylene, propylene, benzene, toluene, and xylene; and subjecting the second stream to steam cracking at a temperature above 800 °C to form one or more of benzene, toluene, and xylene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772